Citation Nr: 1447916	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-08 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from February 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  That decision, in pertinent part, denied entitlement to an increased rating for bilateral lower extremity peripheral neuropathy.  It also found that new and material evidence had not been received to reopen the Veteran's claim for service connection for hypertension as secondary to service-connected diabetes mellitus type II (DMII).  In June 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In March 2011, the RO issued a statement of the case (SOC) continuing the denials.  That same month, the Veteran perfected his appeal as to these issues.  In November 2012, the RO issued a supplemental statement of the case (SSOC) continuing the denials.  In August 2014, the Veteran testified at a hearing before the Board in Oakland, California.  A transcript of the hearing is associated with the claims file.

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for hypertension as secondary to service-connected DMII, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


The issue of entitlement to service connection for hypertension, to include as secondary to service-connected DMII, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2005 rating decision denied the Veteran's claim for service connection for hypertension.  The Veteran did not enter a timely appeal.

2.  Evidence received since the August 2005 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the right lower extremity has resulted in a disability analogous to no more than moderately severe incomplete paralysis of a peripheral nerve.

4.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the left lower extremity has resulted in a disability analogous to no more than moderately severe incomplete paralysis of a peripheral nerve.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased rating of 40 percent for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an increased rating of 40 percent for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in June 2008, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate an increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession showing that his service-connected disability has increased in severity and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
	
The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and personnel records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided VA neurological examinations in August 2008 and September 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of evaluating the nature and severity of the Veteran's lower extremities peripheral neuropathy, as they involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran was denied service connection for hypertension in an August 2005 rating decision.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In May 2008, the Veteran petitioned to reopen the claim; however, in a December 2008 rating decision, the RO determined that new and material evidence had not been received and denied the petition.  A claim may be reopened only if new and material evidence has been secured or presented since the last final denial, which in this case, was in April 2002.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2005 rating decision, additional medical evidence was received that reflects continued treatment of hypertension.  See, e.g., Dr. C.G. records dated through May 2008.  Additionally, in August 2008, the Veteran was afforded a VA examination to assess his DMII and any possible complications, including hypertension.  Finally, the Veteran testified before the Board regarding this disability at a hearing in August 2013.

The Board finds that the additional evidence described above is new and material with respect to the issue of service connection for hypertension.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, the Veteran's claim of entitlement to service connection for hypertension is reopened.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Assignment of separate ratings, however, for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is currently service connected for peripheral neuropathies of the right and left lower extremities and has been assigned 10 percent disability ratings for each extremity under the provisions of Diagnostic Code 8520 of VA's Rating Schedule.  38 C.F.R. § 4.124a.  Diagnostic Code 8520 pertains to the sciatic nerve.

Under that regulation, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a .

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In August 2008, the Veteran underwent a VA examination for peripheral nerves.  At that time, the Veteran reported pain in his toes and the soles of his feet, which extended to the legs with a burning sensation.  He also reported pain over the left hip region after sitting too long in one position, as well as right calf pain.  He further indicated that he often experienced cramps and numbness when walking, which forced him to stop and sit down.  He experienced the same symptoms if he stood for more than a half hour.  He also is occasionally awakened with leg pain.  With regard to treatment, the Veteran reported taking Gabapentin, which has helped with some of his symptoms.

Physical examination revealed normal muscle strength and coordination in both of his lower extremities.  There was no muscle atrophy present, and no fasciculations, involuntary movements, or tremors were observed.  Knee jerks were reduced to 1+, and ankle jerks were absent bilaterally and symmetrically.  Plantar reflexes were flexor.  Pinprick sensation was reduced in stock distribution to the middle of the legs bilaterally and symmetrically.  The Veteran's gait was normal.

The Veteran's diagnosis was bilateral diabetic peripheral neuropathy, mild in degree.  The examiner stated that although there were no significant changes since his last examination, the Veteran's symptoms "perhaps have slightly increased," as he "now he needs Gabapentin . . . to control his symptoms."

In September 2012, the Veteran was afforded a second VA examination, the report of which reflects mild intermittent pain, paresthesias, and numbness.  Neurologic testing revealed normal muscle strength in both lower extremities; however, reflexes were decreased in both knees, and absent in both ankles.  There was no muscle atrophy present.  The examiner assessed the Veteran's lower extremity peripheral neuropathies as mild, incomplete paralysis of the sciatic nerve.  The examiner indicated that the disability had no impact on his ability to work.  The examiner stated that exam findings had not changed since the August 2008 examination.

The remaining medical evidence relevant to the Veteran's claim consists solely of private treatment records.  Treatment records dated through May 2008 reflect ongoing treatment for lower extremity peripheral neuropathies, with worsening symptoms of pain, tingling, and numbness.

In a November 2012 statement, the Veteran contended that the September 2012 VA examination report was not reflective of his "true condition."  The Veteran stated that at his examination he reported feeling constant pain in both of his legs, the severity of which was 7/10 "at all times."  He reportedly described times when the pain "felt like a 10"-as though "lightning [was] shooting through [his] legs." 

At his August 2013 Board hearing, the Veteran testified that his lower extremity peripheral neuropathies had continued to worsen "to the point to where . . . [he] can't deal with it anymore."  He stated that "it is painful, and it does affect [his] life, [his] every day life."  The Veteran recounted that he "used to be an exercise buff" and "used to play golf" without a problem.  Now, however, he is only able to play "a couple holes" before having to ride the rest of the game in a golf cart.  See hearing transcript at 4.  He also stated that his condition affects his daily routine at home.  For example, when he shaves, he has to lean against the vanity "because [of] the pain, and [resultant] weakness."  He usually ends up sitting down on a high chair to shave.  Id. at 5.  The Veteran is also actively involved in his church.  When he leads devotion, he must lean against a table behind him, "otherwise [he] couldn't stand for the 15, 20 minutes that [he's] up there." Id.  He is also frequently awakened by cramps and pains during sleep, and experiences severe leg cramping while driving-a problem that interferes with his ability to safely operate his vehicle.  He stated that even when he is a passenger it takes him time recover from the cramps, which are "really bad when [he first] get[s] out" of the car.  Id.

The Board finds the Veteran's lay statements and testimony, discussed above, to be competent, credible, and probative evidence.

After a careful review of all of the evidence of record, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathies warrant an increased evaluation of 40 percent.  Although both VA examiners assessed the Veteran's condition as "mild," their opinions are not dispositive.  Instead, the Board must evaluate and weigh all of the relevant evidence to arrive at a decision that is "equitable and just."  38 C.F.R. § 4.6.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right and left lower extremity peripheral neuropathies more closely approximate a moderately severe disability, warranting a rating of 40 percent.  A higher rating under Diagnostic Code 8520, however, is not for application, as the evidence of record does not indicate the Veteran has marked muscular atrophy or complete paralysis in either extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consideration has been given to assigning staged ratings; however, at no time during the period in question have the disabilities on appeal warranted a higher schedular rating than that assigned.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right and left lower peripheral neuropathies is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Indeed, the probative evidence of record demonstrates that the Veteran's peripheral neuropathies are adequately managed by prescription medication and do not result in frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The Board notes, however, that under Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU), as it is an element of all appeals for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but where they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The issue of TDIU is raised where a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, while the Veteran is unemployed, there has been no allegation or evidence of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.

In sum, based on the evidence of record, the Board finds that a 40 percent disability rating is appropriate for the Veteran's right and left lower extremity peripheral neuropathies.  38 C.F.R. § 4.24a, Diagnostic Code 8520.


ORDER

New and material evidence having been submitted, the claim of service connection for hypertension is reopened.

For the entire rating period, an increased initial disability rating of 40 percent for peripheral neuropathy of the right lower extremity is granted, subject to the criteria applicable to the payment of monetary benefits.

For the entire rating period, an increased initial disability rating of 40 percent for peripheral neuropathy of the left lower extremity is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected DMII.  In August 2008, the Veteran was afforded a VA diabetes examination, the report of which reflects a diagnosis of "hypertension, unrelated to diabetes mellitus."  The examiner, however, provided no etiological opinion beyond this conclusory statement and failed to address whether the Veteran's hypertension had been aggravated by his DMII.

All possible theories of entitlement must be considered in a service connection case.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Thus, a new examination and opinion is necessary prior to a Board decision with respect to the Veteran's service connection claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, attempts should be made to obtain any outstanding, pertinent treatment records (VA or private) related to the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's hypertension.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed hypertension.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any appropriate testing, the examiner must offer all of the following opinions.  (To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized below.)

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed hypertension was caused by or due to his active military service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed hypertension was caused by or due to his service-connected DMII.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed hypertension was aggravated or chronically worsened by his service-connected DMII.  (If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation).

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


